DETAILED ACTION

 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in reply to the applicant’s remarks mailed on 07/20/2022. Claims 1,2,5,6,7,8 15 and 16 are amended.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/20/2022  has been entered.
 
Response to Arguments
Applicant’s arguments, pages 1-4, filed 07/20/2022, with respect to the rejection(s) of amended claim(s) 1 under U.S.C 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Izumo (US 20090315218) and Ohmi (US 20100219564).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 and 10, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Izumo (US 20090315218) in view of Ohmi (US 20100219564).
Regarding Claim 1, Izumo discloses an injection molding step comprising injecting a molten material into a mold at an injection gate (Figure 1C, 2, sprue-4, gate-7, [0033], [0036]), the mold comprising a first portion and a second portion (Figure 1c, mold-1, mold-2). Izumo didn’t explicitly disclose an extrusion die attached to the first portion of the mold. In the same field of endeavor pertaining to moulding thermoplastic material , Ohmi discloses performing an extrusion after the injection molding, the extrusion  comprising injecting additional molten material at the injection gate and pushing the additional molten material through an extrusion die located within the first portion of the mold. (Figure 1, [0042], [0043], claim 19 injecting the molten material to the mold-7 and then pushing the molten material through the die portion).
It would be obvious for one ordinary skilled in the art to combine Izumo’s teaching with that of Ohmi’s extrusion step comprising injecting molten material at the injection gate (Izumo’s gate-7) and pushing the additional molten material through an extrusion die located in the first portion of the mold (die located at the mold-7, Ohmi) for the purpose of shaping the molten thermoplastic material.
Regarding Claim 2, Izumo/Ohmi combine disclose separating the second portion of the mold from the first portion of the mold during the extrusion step (Izimo discloses the two mold portions; whereas Ohmi discloses the extrusion step supplying the material into the mold 7, the sprue of Izimo is combined with Ohmi’s die portion as the themoplastic molten is extruded towards the cavity while the two mold potions are being separated).
Regarding Claim 3, Izumo/Ohmi disclose the second portion of the mold (Izumo’s mold-2) is separated from the first portion of the mold (Izumo’s, mold-1) before the additional material is injected (Izimo’s two mold portions molding device is combined with Ohmi  extruder die, the mold portions are separated as the molten material is injected through the die).
Regarding Claim 4, Izumo/Ohmi disclose the second portion of the mold (Izumo’s mold-2) is separated from the first portion of the mold (Izumo’s, mold-1) while the additional material is being injected (Izimo’s two mold portions molding device is combined with Ohmi  extruder die as the themoplastic molten is extruded towards the cavity while the two mold potions are still being separated).
Regarding Claim 5, Izumo discloses inserting an inner core into the mold prior to performing the injection molding step (Figure 1C, the mold core-3).
Regarding Claim 6, Izumo combined discloses moving the inner core with the second portion while performing the extrusion (core-3 and mold-2 are movable [0032]).
Regarding Claim 7, Izumo combine discloses the inner core stays in place while performing the extrusion (The inner core is attached with the second mold-2 in Izumo’s reference, so it stays in place while the extrusion step as the mold portions are separated).
Regarding Claim 8, the step of aligning one end of the inner core with the extrusion die before performing the extrusion step. The core-3 (Izumo) is aligned with the flow channel-4 (Izumo), which is modified by Ohmi’s extrusion die, therefore for the proper flow of the resin material the extrusion die needs to be aligned with the core before the material is extruded into the mold cavity.
Regarding Claim 10, Izumo discloses the first portion and the second portion are aligned vertically and the second portion moves along a vertical plane (Figure 1C, movable mold-2).
Regarding Claim 13, Izumo discloses the mold comprises a plurality of components (see annotated figure below).  




    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale



Regarding Claim 14, Izumo discloses one component of the plurality of the components comprises the injection gate (Figure-2, gate-7).
Claims 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Izumo (US 20090315218) and Ohmi (US 20100219564) as applied in Claim 1, in view of Satoh et. al. (US 20040170717).
Regarding Claim 11, Izumo/Ohmi disclose all the limitations of Claim 1, but didn’t explicitly disclose that first portion and the second portion are aligned horizontally and the second portion moves along a horizontal plane. In the same field of endeavor pertaining to the molded article, Satoh discloses first portion and the second portion are aligned horizontally and the second portion moves along a horizontal plane (Figure 5, first mold-91 and second movable mold-92 [0048]).
It would have been obvious for one ordinary skilled in the art to modify Izumo/Ohmi with the teaching of Satoh’s predetermined configuration of the mold aligned horizontally forming a cavity at the surface of stationary  and movable mold for the purpose of desired shape of the molded article (Figure 5-6, [0007)],[0049], Satoh).
Claims 12, 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Izumo (US 20090315218) and Ohmi (US 20100219564) as applied in Claim 1, in view of Suzuishi et. al. (US 20100025869).
Regarding Claim 12, Izumo/Ohmi disclose all the limitations of Claim 1, but didn’t explicitly disclose that one or more supports are provided to support the part during cooling. In the same field of endeavor pertaining to the art of molding, Suzuishi discloses demold the resin molded article from the mold by striking the protrusion pin/support on the resin molded article while cooling ([0023]).
It would be obvious for one ordinary skilled in the art to combine the teachings of Izumo/Ohmi with that of supports taught by Suzuishi for the purpose of proper demolding of the molded article.
Regarding Claim 17, Suzuishi the step of disassembling the mold after the material has cooled ([0030]).
Regarding Claim 18, Suzuishi discloses the first portion of the mold comprises the injection gate ([0258]).
Regarding Claim 19, Suzuishi discloses the second portion of the mold comprises the injection gate ([0258]).
Claims 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Izumo (US 20090315218) and Ohmi (US 20100219564) as applied in Claim 1, in view of Suzuki (US 20180194051).
Regarding claim 15, Izumo/Ohmi  disclose the component comprising the injection gate, the injection molding and extrusion step but did not explicitly disclose that maintaining the component comprising the injection gate and one or more components adjacent to the injection gate at a high temperature while performing the injection molding step and the extrusion step. In the same field of endeavor pertaining to the art of injection molding system, Suzuki discloses that the thermoplastic resin is heated at high temperatures to melt it and then inject it to the mold ([0186], [0189]). The heating of the resin would maintain the injection gate and the components (as shown in the above annotated figure) at the vicinity at high temperature.
It would have been obvious for one ordinary skilled in the art to combine the teaching of combine Izumo/Ohmi  with that of Suzuki’s teaching of heating  the resin melt while the injection step is being performed to decrease the viscosity and maintain a steady flow in to the mold.
Regarding claim 16, Izumo/Ohmi discloses the component comprising the injection gate, the injection molding and extrusion step but did not explicitly disclose that cooling the component comprising the injection gate and one or more components adjacent to the injection gate after perfroming the injection molding step and the extrusion step. In the same field of endeavor pertaining to the art of injection molding system, Suzuki discloses that the thermoplastic resin is injected into a mold at cold temperature and then further cool down to solidify ([0189]). The cooling of the resin would maintain the injection gate and the components (as shown in the annotated figure) at the vicinity at low temperature.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBJANI ROY whose telephone number is (571)272-8019. The examiner can normally be reached 9:30-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison HIndenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000
/DEBJANI ROY/Examiner, Art Unit 1741